Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 includes the limitation of a toothbrush with a handle with a handle inlet port and a first fluid conduit.  There is a base with a fluid inlet and fluid outlet port.  There is a base valve to selectively open and close the fluid outlet port.  There is a handle valve between the handle inlet port and the first fluid conduit.  When the base is connected to the toothbrush, the base valve and the handle valve are open such that fluid can flow through the base fluid outlet port, into the first fluid conduit, into a second fluid conduit and out the fluid outlet.  
Claim 14 includes the limitation of handle valve assembly positioned within a handle housing which selectively seals a pathway inlet.  There is a base member with a fluid outlet port and a base valve that selectively seals the base fluid outlet port.  When the base member is connected to a handle, the base valve and the handle valve are in an open configuration.  
Claim 18 includes the limitation of housing valve and a base assembly.  When the base assembly is removed from the housing, the housing valve closes the inlet to a fluid passage and when the base assembly is secured to the housing, the housing valve opens an inlet to a fluid passage.
The closest prior art of Maser (USPN 4827551) and DE 2019003 fail to teach these above limitations nor would it have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  Therefore, the claims are free from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723